     Case 3:20-cv-02534-TWR-WVG Document 22 Filed 05/27/21 PageID.303 Page 1 of 3



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    CADLES OF WEST VIRGINIA, LLC,                       Case No.: 20-CV-2534 TWR (WVG)
12                                       Plaintiff,
                                                          ORDER GRANTING PLAINTIFF’S
13    v.                                                  MOTION FOR LEAVE TO SERVE
                                                          PROCESS OUTSIDE THE 90-DAY
14    MARIO ALVAREZ, et al.,
                                                          PERIOD
15                                    Defendants.
                                                          (ECF No. 18)
16
17
18          Before the Court is Plaintiff’s Motion for Leave to Serve Process Outside the 90-
19    Day Period. (ECF No. 18.) For the reasons set forth below, the Court GRANTS the
20    Motion.
21                                         LEGAL STANDARD
22          Under Fed. R. Civ. P. 4(m), the court must dismiss a case without prejudice or “order
23    that service be made within a specified time” if the plaintiff has not made timely service.
24    Fed. R. Civ. P. 4(m). The Rule also allows the court to “extend the time for service for an
25    appropriate period” if the plaintiff “shows good cause for the failure.” Id. The Ninth
26    Circuit has stated that Rule 4(m) provides “two avenues for relief.” Lemoge v. United
27    States, 587 F.3d 1188, 1198 (9th Cir. 2009). “The first is mandatory: the district court must
28    extend time for service upon a showing of good cause.” Id. (citation omitted). At a

                                                      1
                                                                               20-CV-2534 TWR (WVG)
     Case 3:20-cv-02534-TWR-WVG Document 22 Filed 05/27/21 PageID.304 Page 2 of 3



1     minimum, “good cause” means “excusable neglect” and may at times require a showing of
2     the following factors: “(a) the party to be served personally received actual notice of the
3     lawsuit; (b) the defendant would suffer no prejudice; and (c) plaintiff would be severely
4     prejudiced if his complaint were dismissed.” Id. n. 3. “The second is discretionary: if good
5     cause is not established, the district court may extend time for service upon a showing of
6     excusable neglect.” Id. at 1193. (citation omitted). Still, even without a showing of good
7     cause, the court has discretion under Rule 4(m) to “extend the time for service or to dismiss
8     the action without prejudice.” In re Sheehan, 253 F.3d 507, 513 (9th Cir. 2001). The
9     court’s discretion is broad, and there is no specific test to apply in exercising its discretion.
10    Id.
11                                             ANALYSIS
12          Here, the Court GRANTS additional time for service. Plaintiff claims that it has
13    tried to serve the remaining Defendants many times to no avail, allegedly because
14    Defendants have evaded service. (ECF No. 18 at 3–5.) These efforts, in light of the alleged
15    evasion of service, constitute good cause for an extension. See Ewing v. Pollard, No. 19-
16    CV855-CAB-BGS, 2019 WL 4736201, at *2 (S.D. Cal. Sept. 27, 2019) (finding that good
17    cause exists under Rule 4(m) because of the Defendant’s “apparent attempts to
18    evade service.”); see also Levy v. Mass Mut., No. C 12-01298 LB, 2012 WL 5897266, at
19    *1 (N.D. Cal. Nov. 21, 2012) (noting that “[e]vasion of service could also constitute good
20    cause for delay in service,” or if a plaintiff has “attempted to serve a defendant but has not
21    yet completed it … or was prevented from serving a defendant because of events outside
22    of its control.”). Alternatively, the Court finds in its discretion that additional time is
23    warranted based on Plaintiff’s good-faith efforts. As requested, Plaintiff will have sixty
24    (60) days from the date of this Order to complete service on the remaining Defendants.
25    The Court DENIES WITHOUT PREJUDICE Plaintiff’s request to serve by U.S. Mail
26    or the United States Marshals. (See ECF No. 18 at 8–9.)
27    ///
28    ///

                                                      2
                                                                                  20-CV-2534 TWR (WVG)
     Case 3:20-cv-02534-TWR-WVG Document 22 Filed 05/27/21 PageID.305 Page 3 of 3



1                                         CONCLUSION
2           For the reasons stated above, the Court GRANTS Plaintiff’s Motion for an
3     additional sixty (60) days from the date of this Order to serve the remaining Defendants.
4           IT IS SO ORDERED.
5
6     Dated: May 27, 2021
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                             20-CV-2534 TWR (WVG)
